Exhibit 10.3

 

Subscription Agreement

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

HEALTHLYNKED CORP.

1726 Medical Blvd., Suite 101,

Naples, Florida 34110

 

Article I

 

Ladies and Gentlemen:

 

The undersigned, ________________, understands that HEALTHLYNKED CORP., a
corporation organized under the laws of Nevada (the "Company"), is offering an
aggregate of ________________ shares of its common stock, at $0.20/share, par
value $0.0001 per share (the "Securities") in a private placement. The
undersigned further understands that the offering is being made without
registration of the Securities under the Securities Act of 1933, as amended (the
"Securities Act"), or any securities law of any state of the United States or of
any other jurisdiction, and is being made only to "accredited investors" (as
defined in Rule 501 of Regulation D under the Securities Act).

 

1. Subscription. Subject to the terms and conditions hereof, the undersigned
hereby irrevocably subscribes for the Securities set forth in Appendix A hereto
for the aggregate purchase price set forth in Appendix A, which is payable as
described in Section 4 hereof. The undersigned acknowledges that the Securities
will be subject to restrictions on transfer as set forth in this subscription
agreement (the "Subscription Agreement").

 

2. Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing referred to in Section 3 hereof. Subscriptions need
not be accepted in the order received, and the Securities may be allocated among
subscribers. Notwithstanding anything in this Subscription Agreement to the
contrary, the Company shall have no obligation to issue any of the Securities to
any person who is a resident of a jurisdiction in which the issuance of
Securities to such person would constitute a violation of the securities, "blue
sky" or other similar laws of such jurisdiction (collectively referred to as the
"State Securities Laws").

 



 

 

 

3. The Closing. The closing of the purchase and sale of the Securities (the
"Closing") shall take place at the offices of the Company, at 10:00 a.m. on
November __, 2017 or at such other time and place as the Company may designate
by notice to the undersigned.

 

4. Payment for Securities. Payment for the Securities shall be received by the
Company from the undersigned by wire transfer of immediately available funds or
other means approved by the Company at or prior to the Closing, in the amount as
set forth in Appendix A hereto. The Company shall deliver certificates
representing the Securities to the undersigned at the Closing bearing an
appropriate legend referring to the fact that the Securities were sold in
reliance upon an exemption from registration under the Securities Act.

 

5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:

 

(a) The Company is duly formed and validly existing under the laws of Nevada,
with full power and authority to conduct its business as it is currently being
conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted.

 

(b) The Company has all requisite to issue and sell the Securities, enter into
this Subscription Agreement and to perform all the obligations required to be
performed by it hereunder, and such purchase will not contravene any law, rule
or regulation binding on the Company.

 

(c) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Subscription Agreement, will be validly
issued, fully paid and non-assessable.

 

(d) Except as a result of the purchase and sale of the Securities and as
disclosed in the SEC Reports, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of common stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of common stock or securities convertible or exercisable
into common stock (the “Common Stock Equivalents”). 

 



 2 

 

 

(e) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, and the Company’s registration
statements on Form S-1 and Form S-8, being collectively referred to herein as
the “SEC Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission (the “Commission”) with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(f) Since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in a subsequent SEC Report
filed prior to the date hereof, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  “Material
Adverse Effect” means (i) a material adverse effect on the legality, validity or
enforceability of this Subscription Agreement, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company and its subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Subscription Agreement.

 



 3 

 

 

(g) There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which adversely affects or challenges the legality, validity or
enforceability of any of this Subscription Agreement or the Securities.  Neither
the Company nor any subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty. 
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

6. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:

 

(a) General.

 

(i) The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 

(ii) The undersigned is a resident of the state set forth on the signature page
hereto and is not acquiring the Securities as a nominee or agent or otherwise
for any other person.

 

(iii) The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

(b) Information Concerning the Company.

 

(i) The undersigned has access to and carefully reviewed the Company’s SEC
Reports and has had on opportunity for a reasonable period of time prior to the
date hereof to obtain additional information concerning the offering of the
Securities, the Company, and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense.

 



 4 

 

 

(ii) The undersigned understands and accepts that the purchase of the Securities
involves various risks, including the risks outlined in the SEC Reports and this
Subscription Agreement. The undersigned represents that it is able to bear any
loss associated with an investment in the Securities.

 

(iii) The undersigned confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned's authority to invest in the
Securities.

 

(iv) The undersigned is familiar with the business and financial condition and
operations of the Company, all as generally described in the SEC Reports. The
undersigned has had access to such information concerning the Company and the
Securities as it deems necessary to enable it to make an informed investment
decision concerning the purchase of the Securities.

 

(v) The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned's representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

 

(vi) The undersigned acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to the
completion of the offering. This Subscription Agreement shall thereafter have no
force or effect and the Company shall return the previously paid subscription
price of the Securities, without interest thereon, to the undersigned.

 

(vii) The undersigned understands that no federal or state agency has passed
upon the merits or risks of an investment in the Securities or made any finding
or determination concerning the fairness or advisability of this investment.

 

(c) Non-reliance.

 

(i) The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities.

 



 5 

 

 

(ii) The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Securities or (B) made any representation to the undersigned regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations. In deciding to purchase the Securities, the
undersigned is not relying on the advice or recommendations of the Company and
the undersigned has made its own independent decision that the investment in the
Securities is suitable and appropriate for the undersigned.

 

(d) Status of Undersigned.

 

(i) The undersigned has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the undersigned's own professional advisors, to the extent that the undersigned
has deemed appropriate, the undersigned has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the
Securities and the consequences of this Subscription Agreement. The undersigned
has considered the suitability of the Securities as an investment in light of
its own circumstances and financial condition and the undersigned is able to
bear the risks associated with an investment in the Securities and its authority
to invest in the Securities.

 

(ii) The undersigned is an "accredited investor" as defined in Rule 501(a) under
the Securities Act. The undersigned agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Securities. The undersigned acknowledges that the
undersigned has completed the Investor Questionnaire contained in Appendix B and
that the information contained therein is complete and accurate as of the date
thereof and is hereby affirmed as of the date hereof. Any information that has
been furnished or that will be furnished by the undersigned to evidence its
status as an accredited investor is accurate and complete, and does not contain
any misrepresentation or material omission.

 

(e) Restrictions on Transfer or Sale of Securities. As applies to the Purchaser:

 

(i) The undersigned is acquiring the Securities solely for the undersigned’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities. The undersigned
understands that the Securities have not been registered under the Securities
Act or any State Securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the representations and agreements contained in this Subscription Agreement
(and any supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 



 6 

 

 

(ii) The undersigned understands that the Securities are "restricted securities"
under applicable federal securities laws and that the Securities Act and the
rules of the Commission provide in substance that the undersigned may dispose of
the Securities only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom, and the undersigned understands that
the Company has no obligation or intention to register any of the Securities, or
to take action so as to permit sales pursuant to the Securities Act (including
Rule 144 thereunder). Accordingly, the undersigned understands that under the
Commission's rules, the undersigned may dispose of the Securities principally
only in "private placements" which are exempt from registration under the
Securities Act, in which event the transferee will acquire "restricted
securities" subject to the same limitations as in the hands of the undersigned.
Consequently, the undersigned understands that the undersigned must bear the
economic risks of the investment in the Securities for an indefinite period of
time.

 

(iii) The undersigned agrees: (A) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Securities under the Securities Act and all
applicable State Securities Laws, or in a transaction which is exempt from the
registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Securities will bear
a legend making reference to the foregoing restrictions; and (C) that the
Company and it affiliates shall not be required to give effect to any purported
transfer of such Securities except upon compliance with the foregoing
restrictions.

 

(iv) The undersigned acknowledges that neither the Company nor any other person
offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

7. Conditions to Obligations of the Undersigned and the Company. The obligations
of the undersigned to purchase and pay for the Securities specified in Appendix
A and of the Company to sell the Securities are subject to the satisfaction at
or prior to the Closing of the following conditions precedent: the
representations and warranties of the Company contained in Section 5 hereof and
of the undersigned contained in Section 6 hereof shall be true and correct as of
the Closing in all respects with the same effect as though such representations
and warranties had been made as of the Closing.

 



 7 

 

 

8. Obligations Irrevocable. The obligations of the undersigned shall be
irrevocable.

 

9. Legend. The certificates representing the Securities sold pursuant to this
Subscription Agreement will be imprinted with a legend in substantially the
following form:

 

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."

 

10. Lock-Up of Securities. The undersigned will not, for a period commencing on
the date hereof and ending six months thereafter, (1) offer, pledge, sell,
contract to sell, grant any option or contract to purchase, purchase any option
or contract to sell, or otherwise dispose of, directly or indirectly, any
Securities of the Company purchased under this Subscription Agreement, (2) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of such Securities, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of such Securities, in cash or otherwise.

 

11. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

12. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

 

13. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

 



 8 

 

 

14. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned
("Proceedings"), the undersigned irrevocably submits to the jurisdiction of the
federal or state courts located in the Borough of Manhattan in New York City,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

 

15. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

16. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

 

17. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

18. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid to the following addresses (or such other address as either party shall
have specified by notice in writing to the other): 

 

If to the Company:

HealthLynked Corp.

1035 Collier Center Way Suite 3, Naples, Florida 34110

Facsimile: (239) 719-3434

E-mail: goleary@healthlynked.com

Attention: Chief Financial Officer

    with a copy to:

Sichenzia Ross Ference Kesner LLP

Facsimile: (212) 930 9725

E-mail: gsichenzia@srfkllp.com

Attention: Gregory Sichenzia

    If to the Purchaser:

Name:

Address:

E-mail:

Attention:

 



 9 

 

 

19. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

20. Entire Agreement. This Subscription Agreement constitutes the entire
agreement and supersedes all prior and contemporaneous agreements and
understandings among the parties with respect to the subject matter hereof and
thereof.

 

21. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and the Closing, (ii) changes in the transactions, documents and
instruments described herein which are not material or which are to the benefit
of the undersigned and (iii) the death or disability of the undersigned.

 

22. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.

 

23. Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 10 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this ___ day of ________________ 2017.

 

PURCHASER (if an individual):   PURCHASER (if an entity):                Legal
Name of Entity           By:     By:   Name:       Name:           Title:  
Social Security Number:                          

 

State/Country of Domicile or Formation:

Aggregate Subscription Amount: US$200,000 Two Hundred Thousand Dollars

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 1,000,000 shares of common stock.

 

  HEALTHLYNKED CORP.         By:                     

Name: 

    Title:  

 

 11 

 

 

APPENDIX A

 

Consideration To Be Delivered

 

Securities to Be Acquired   Aggregate Purchase Price to be Paid       _______
Shares of common stock   US $______       Price per share     $______/share    

 

 

 

 

12

 

